DETAILED ACTION

Response to Amendment/Arguments
Claims 17, 19-24, and 32-47 are currently pending.  Claims 1-16, 18, and 25-31 are cancelled.  New claims 37-47 have been added.  The previous objection to claim 36 is withdrawn.  No claims have been amended.
Applicant's arguments filed 12/15/20 have been fully considered but they are not persuasive. 
The Applicant argues that “the Examiner merges the rejection of claim 17 with the rejections of claims 19-24, and 34-36. Moreover, as part of his rejection, the Examiner further cites In re Rose, 220 F.2d USPQ 237 (CCPA 1955) and In re Boesch, 205 USPQ 215 (CCPA 1980). Upon reading it all, the Examiner concludes with Yoon and Lee for the last teachings related to claim 17. However, the Examiner acknowledges that Yoon and Lee do not explicitly disclose the last teachings; and instead, the Examiner asserts that Yoon and Lee inherently disclose the final missing limitations. Accordingly, the Examiner presents a meandering rejection through four references, cites multiple cases since the references do not disclose all of the limitations, and still needs to assert inherency to finalize his rejection.  Accordingly, Applicant traverses all rejections because 1) the cited references don’t disclose all of the claimed invention, 2) that the Examiner is not following KSR as providing a clear articulation of the reasons why the claimed invention would have been obvious, and 3) the Examiner is using impermissible hindsight to craft his rejection.”.

With regards to the argument that the cited references do not disclose lithium ion battery cells having volumetric energy density between 82 Wh/L and 153 Wh/L, volumetric energy density between 91 Wh/L and 137 Wh/L, volumetric energy density that is 105 Wh/L, or gravimetric energy density that is 55 Wh/kg, De-Leon discloses a lithium ion battery cell having a volumetric energy density of 186 Wh/L and a weight energy density of 105 Wh/kg; and another lithium cell that has a weight energy density of 65 Wh/kg.  At the very least, De-Leon teaches a battery cell having a volumetric energy density that is within the range (67 Wh/L and 251 Wh/L) recited in independent claims 17 and 37.  So, one of ordinary skill in the art would have been able to utilize a 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The Office maintains the contention that the conclusion of obviousness takes into account only knowledge which was within the level of ordinary skill based upon the teachings of the Takami, De-Leon, and Yoon references.  For example, it is well known in the art that the dimension of a battery cell can be appropriately designed to fit the internal space within a battery enclosure.  In addition, De-Leon discloses high capacity high power cells or ultra fast charging high power lithium cells that are suitable for use in electric vehicle applications (battery system / battery module).  Yoon et al discloses a 
 Therefore, upon further consideration, claims 17, 19-24, and 32-47 are rejected under the following new and previously stated 112 and 103 rejections.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/26/20 and 12/15/20 were filed after the mailing date of the Non-Final Rejection on 7/15/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 40 is objected to because of the following informalities:  “138” should be changed to “138 Wh/L”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19-24, and 34-47 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 2012/0237799) in view of Takami et al (US 2007/0284159), De-Leon (“High Power Rechargeable Lithium Cells Market”, IFCBC Meeting 2010, Feb. 4, 2012, pp. 1-41), and further in view of Yoon et al (US 2006/0214631).
	Regarding claims 17, 19-24 and 35-47, Jiang et al discloses a battery system (lithium ion battery module) comprising: a plurality of lithium ion battery cells "250" disposed in a battery enclosure "246" (housing) of the battery system, wherein the lithium ion battery cells are electrically coupled to one another and to a terminal “260” of the battery system; and wherein the battery enclosure has a base that corresponds to a standard base dimension of a lead storage battery, wherein the battery enclosure of the battery system has a standard form factors corresponding to battery groups and sizes specified by BCI, wherein the BCI groups comprises a base having dimensions constituting a base length and a base width, wherein the base length of the battery enclosure (housing) ranges from 186 mm and 394 mm, and wherein the base width of 127 mm and 190 mm; wherein each of the lithium ion battery cells has a voltage of approximately 3.2V; wherein the particular shape and physical configuration of the battery may be adapted for the internal space and layout available within the particular enclosure; wherein the battery may be of any desired type, rating, size and so forth ([0069],[0079]-[0083] and Fig. 21).  
	However, Jiang et al does not expressly teach each prismatic lithium ion battery cells of the plurality of prismatic lithium ion battery cells that has a respective prismatic cell casing enclosing electrochemical active components; wherein the prismatic cell casing comprises a terminal end portion having cell terminals disposed thereon, a base portion substantially opposite the terminal end portion, a first face and a second face each extending between the terminal end portion and the base portion, and a first side and a second side each extending between the terminal end portion and the base portion and coupling the first and second faces; wherein a cell thickness corresponds to a distance between the first and second faces, a cell width corresponds to a distance between respective outermost surfaces of the first and second faces, and a cell length corresponds to a distance between the terminal end portion and the base portion, wherein the cell thickness of each prismatic casing is between 13 mm and 15 mm, the cell length of each prismatic casing is between 138 mm and 142 mm, the cell width of each prismatic casing is between 109 mm and 114 mm, and a volume of each prismatic casing is between 0.2 L and 0.24 L (claims 17 and 37); wherein the cell thickness of each prismatic casing is 14 mm, the cell length of each prismatic casing is 140 mm, and the cell width of each prismatic casing is 112 mm (claim 41).	

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Jiang battery system to include a plurality of prismatic lithium ion battery cells that each has a respective prismatic cell casing enclosing electrochemical active components; wherein the prismatic cell casing comprises a terminal end portion having cell terminals disposed thereon, a base portion substantially opposite the terminal end portion, a first face and a second face each extending between the terminal end portion and the base portion, and a first side and a second side each extending between the terminal end portion and the base portion and coupling the first and second faces; wherein a cell thickness corresponds to a distance between the first and second faces, a cell width corresponds to a distance between respective outermost surfaces of the first and second faces, and a cell length corresponds to a distance between the terminal end portion and the base portion, In re Rose, 220 F. 2d USPQ 237 (CCPA 1955).  Further, the specific battery configuration including thickness, length, width, volume are obvious design choices which one of ordinary skill in the art would have been able to make at the time of the invention in order to appropriately design the battery cell for the specific space within the battery enclosure.  Lastly, there is no evidence of criticality of the claimed thickness, length, width, volume of the battery cell.
However, Jiang et al as modified by Takami et al does not expressly teach each of the prismatic lithium ion battery cells that has a volumetric energy density between 67 Wh/L and 251 Wh/L (claims 17 and 37); a cell thickness of each prismatic casing that is between 13.5 mm and 14.5 mm, a cell length of each prismatic casing is between 139.5 mm and 140.5 mm, a cell width of each prismatic casing is between 111.5 mm and 112.5 mm, a volume of each prismatic casing is between 0.21 L and 0.23 L, and the volumetric energy density of each prismatic lithium ion battery cell is between 82 Wh/L and 153 Wh/L, and the nominal voltage is between 2.0 V and 3.0 V (claim 19); wherein the cell thickness of each prismatic casing is 14 mm, the cell length of each prismatic 32 Watt-hours per kilogram (Wh/kg) and 90 Wh/kg, and the nominal voltage is between 2.0 V and 3.0 V (claim 21); wherein the weight of each prismatic lithium ion battery cell is between 420 g and 450 g, and the gravimetric energy density of each prismatic lithium ion battery cell is between 38 Wh/kg and 71 Wh/kg, and the nominal voltage is between 2.0 V and 3.0 V (claim 22); wherein the weight of each prismatic lithium ion battery cell is 420 g, and the gravimetric energy density of each prismatic lithium ion battery cell is between 38 Wh/kg and 86 Wh/kg, the nominal voltage is between 2.0 V and 3.0 V, and wherein the gravimetric energy density of each prismatic lithium ion battery cell is 55 Wh/kg when the nominal voltage is 2.3 V (claim 23); wherein the weight of each prismatic lithium ion battery cell is 450 g, and the gravimetric energy density is between 36 Wh/kg and 80 Wh/kg, wherein the nominal voltage is between 2.0 V and 3.0 V, and the gravimetric energy density of each prismatic lithium ion battery cell is 51 Wh/kg when the nominal voltage is 2.3 V (claim 24); a volumetric energy density of each lithium ion battery cell that is between 73 Wh/L and 230 Wh/L, and each lithium ion battery cell has a capacity between 8 Ah and 12 Ah (claim 38); a volumetric energy density of each lithium ion battery cell that is between 80 Wh/L and 251 Wh/L, and each lithium ion battery cell has a capacity between 8 Ah and 
De-Leon discloses a Lionik LIP-55145255 power cell which is a lithium ion battery cell having a volumetric energy density of 186 Wh/L, a weight energy density of 105 Wh/kg, a capacity of 100 Ah, and has a nominal voltage 3.8 V; and a Toshiba SCiB high power lithium cell that has a weight energy density of 65 Wh/kg which is a prismatic lithium ion battery cell with a nominal voltage of 2.4 volts; wherein the Lionik and Toshiba batteries are both commercially available batteries (pg. 10 and 14).   
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Jiang/Takami battery system to include battery cells having a volumetric energy density of 186 Wh/L and a nominal voltage 3.8 V; or a weight energy density of 65 Wh/kg and a nominal voltage of 2.4 V in order to provide a high capacity high power cell or ultra fast charging high power lithium cells that are suitable for use in electric vehicle applications and to utilize commercially available high power rechargeable batteries that are suitable for electric vehicle applications.  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Jiang/Takami/De-Leon battery system to include lithium ion battery cells having volumetric energy density between 82 Wh/L and 153 Wh/L, volumetric energy density between 91 Wh/L and 137 Wh/L, volumetric energy density between 77 Wh/L and 138 Wh/L, volumetric energy density between 77 Wh/L and 137 Wh/L, volumetric energy density that is 105 Wh/L, or gravimetric energy density that is 55 Wh/kg because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  The volumetric energy density or gravimetric energy density are result effective variables of optimizing the desired rating and size of battery cells for a specific size battery enclosure and specific application such as electric vehicles.  Further, one skilled in the art would have been able to 
However, Jiang et al as modified by Takami et al and De-Leon does not expressly teach a plurality of prismatic lithium ion battery cells disposed in adjacent columns each comprising more than one prismatic lithium ion battery cell, wherein the plurality of prismatic lithium ion battery cells in the adjacent columns are configured such that no opposing forces are placed on an entirety of the respective first face and an entirety of the respective second face of each prismatic lithium ion battery cell of the plurality of prismatic lithium ion battery cells (claims 17 and 37).  
Yoon et al discloses a battery module comprising a plurality of battery cartridges “100” (prismatic lithium ion battery cells) disposed in adjacent columns each comprising more than one prismatic lithium ion battery cell; wherein each of the battery cartridge comprises a first face and a second face extending between a terminal end portion and a base portion; wherein the battery cartridges are stacked such that a gap is maintained between adjacent one of the battery cartridges based upon the openings of the base plate “400” ([0075],[0076] and Figs. 10 and 11).  Examiner’s note:  since a gap is maintained between adjacent battery cartridges, the Office takes the position that the plurality of battery cartridges are inherently configured such that no opposing forces are placed on entirety of the respective first face and the entirety of the respective second face of each battery cartridge of the plurality of battery cartridges.

Regarding claim 34, Jiang et al also discloses lithium ion batteries comprising a LiMn3/2Ni1/2O4 cathode and a Li4Ti5O4 (lithium titanate) anode (para. [0063]).  Although the Jiang reference does not specifically teach a lithium nickel manganese cobalt oxide as a cathode active material, the Office takes the position that such a material is well known in the battery art for use as a cathode active material.  For example, Nakagawa et al discloses a positive electrode that includes a lithium ion transition metal oxide that is a lithium manganese nickel cobalt oxide (Abstract).

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al in view of Takami et al, De-Leon, and Yoon et al as applied to claim 17 above, and further in view of Yeow et al (US 2015/0214586).

Yeow et al discloses a battery pack comprising a plurality of prismatic battery cells “24”; an elastomeric thermal pad “28” (layer) disposed between a first face of a first battery cell “24” and a second face of a second battery cell “24”; and a cold plate “14” (thermal pad) that is in contact with the base portion of each prismatic battery cell ([0033],[0034] and Figs. 3 and 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Jiang/Takami/De-Leon/Yoon battery system to include a layer disposed between the first face of a first prismatic lithium ion battery cell and the second face of a second prismatic lithium ion battery cell; and a thermal pad in contact with the base portion of each prismatic lithium ion battery cell in a first column of the adjacent columns in order to further improve the heat dissipation of the battery cells, thereby improving the performance of the battery pack.

Claims 17, 19-24, and 34-47 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 2012/0237799) in view of Takami et al (US 2007/0284159), De-Leon (“High Power Rechargeable Lithium Cells Market”, IFCBC Meeting 2010, Feb. 4, 2012, pp. 1-41), and further in view of Lee et al (US 2014/0212724).
Regarding claims 17, 19-24, and 35-47, Jiang et al discloses a battery system (lithium ion battery module) comprising: a plurality of lithium ion battery cells "250" disposed in a battery enclosure "246" (housing) of the battery system, wherein the lithium ion battery cells are electrically coupled to one another and to a terminal “260” of the battery system; and wherein the battery enclosure has a base that corresponds to a standard base dimension of a lead storage battery, wherein the battery enclosure of the battery system has a standard form factors corresponding to battery groups and sizes specified by BCI, wherein the BCI groups comprises a base having dimensions constituting a base length and a base width, wherein the base length of the battery enclosure ranges from 186 mm and 394 mm, and wherein the base width of the battery enclosure ranges from 127 mm and 190 mm; wherein each of the lithium ion battery cells has a voltage of approximately 3.2V; wherein the particular shape and physical configuration of the battery may be adapted for the internal space and layout available within the particular enclosure; wherein the battery may be of any desired type, rating, size and so forth ([0069],[0079]-[0083] and Fig. 21).  
	However, Jiang et al does not expressly teach each prismatic lithium ion battery cells of the plurality of prismatic lithium ion battery cells that has a respective prismatic cell casing enclosing electrochemical active components; wherein the prismatic cell casing comprises a terminal end portion having cell terminals disposed thereon, a base portion substantially opposite the terminal end portion, a first face and a second face each extending between the terminal end portion and the base portion, and a first side and a second side each extending between the terminal end portion and the base portion and coupling the first and second faces; wherein a cell thickness corresponds to 
	Takami et al discloses a plurality of prismatic lithium ion battery cells “21” that each has a respective container “17” (prismatic cell casing) enclosing electrochemical active components; wherein the container comprises a terminal end portion having cell terminals “15” & “16” disposed thereon, a base portion substantially opposite the terminal end portion, a first side and a second side each extending between the terminal end portion and the base portion and coupling the first and second faces; wherein a cell thickness corresponds to a distance between the first and second faces, a cell width corresponds to a distance between respective outermost surfaces of the first and second sides, and a cell length corresponds to a distance between the terminal end portion and the base portion, wherein the cell thickness of each container is 13 mm ([0108],[0120] and Fig. 3 and 5). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Jiang battery system to include a plurality of prismatic lithium ion battery cells that each has a respective prismatic cell casing enclosing electrochemical active components; wherein the prismatic cell casing comprises a terminal end portion having cell terminals disposed thereon, a base portion In re Rose, 220 F. 2d USPQ 237 (CCPA 1955).  Further, the specific battery configuration including thickness, length, width, volume are obvious design choices which one of ordinary skill in the art would have been able to make at the time of the invention in order to appropriately design the battery cell for the specific space within the battery enclosure.  Lastly, there is no evidence of criticality of the claimed thickness, length, width, volume of the battery cell.
However, Jiang et al as modified by Takami et al does not expressly teach each of the prismatic lithium ion battery cells that has a volumetric energy density between 67 Wh/L and 251 Wh/L (claim 17); a cell thickness of each prismatic casing that is between 
De-Leon discloses a Lionik LIP-55145255 power cell which is a lithium ion battery cell having a volumetric energy density of 186 Wh/L, a weight energy density of 105 Wh/kg, a capacity of 100 Ah, and has a nominal voltage 3.8 V; and a Toshiba SCiB high power lithium cell that has a weight energy density of 65 Wh/kg which is a prismatic lithium ion battery cell with a nominal voltage of 2.4 volts; wherein the Lionik and Toshiba batteries are both commercially available batteries (pg. 10 and 14).   
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Jiang/Takami battery system to include battery cells having a volumetric energy density of 186 Wh/L and a nominal voltage 3.8 V; or a weight energy density of 65 Wh/kg and a nominal voltage of 2.4 V in order to provide a high capacity high power cell or ultra fast charging high power lithium cells that are suitable for use in electric vehicle applications and to utilize commercially available high power rechargeable batteries that are suitable for electric vehicle applications.  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Jiang/Takami/De-Leon battery system to include lithium ion battery cells having volumetric energy density between 82 Wh/L and 153 Wh/L, volumetric energy density between 91 Wh/L and 137 Wh/L, volumetric energy density between 77 Wh/L and 138 Wh/L, volumetric energy density between 77 Wh/L and 137 Wh/L, volumetric energy density that is 105 Wh/L, or gravimetric energy In re Boesch, 205 USPQ 215 (CCPA 1980).  The volumetric energy density or gravimetric energy density are result effective variables of optimizing the desired rating and size of battery cells for a specific size battery enclosure and specific application such as electric vehicles.  Further, one skilled in the art would have been able to optimize the volume and weight of the battery cells based on the desired volumetric energy density and gravimetric energy density of each battery cell.   Lastly, there is no evidence of criticality of the claimed volume, weight, volumetric energy density and gravimetric energy density of the battery cells.  
However, Jiang et al as modified by Takami et al and De-Leon does not expressly teach a plurality of prismatic lithium ion battery cells disposed in adjacent columns each comprising more than one prismatic lithium ion battery cell, wherein the plurality of prismatic lithium ion battery cells in the adjacent columns are configured such that no opposing forces are placed on an entirety of the respective first face and an entirety of the respective second face of each prismatic lithium ion battery cell of the plurality of prismatic lithium ion battery cells (claim 17).  
Lee et al discloses a battery module assembly “300” comprising a plurality of battery modules “200” (prismatic lithium ion battery cells) stacked on one another; wherein each of the battery module comprises a first face and a second face extending between a terminal end portion and a base portion; wherein each of the battery modules are stacked such that a gap is maintained between adjacent one of the battery modules based upon the guides that position the battery modules into the upper case and lower 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Jiang/Takami/De-Leon battery system to include a plurality of prismatic lithium ion battery cells disposed in a housing of the module in adjacent columns each comprising more than one prismatic lithium ion battery cell; wherein the plurality of prismatic lithium ion battery cells in the adjacent columns are configured such that no opposing forces are placed on an entirety of the respective first face and the entirety of the respective second face of each prismatic lithium ion battery cell of the plurality of prismatic lithium ion battery cells in order to provide a battery module assembly that entirely compact and has improved welding reliability ([0014],[0015]).
Regarding claim 34, Jiang et al also discloses lithium ion batteries comprising a LiMn3/2Ni1/2O4 cathode and a Li4Ti5O4 (lithium titanate) anode (para. [0063]).  Although the Jiang reference does not specifically teach a lithium nickel manganese cobalt oxide as a cathode active material, the Office takes the position that such a material is well .

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al in view of Takami et al, De-Leon, and Lee et al as applied to claim 17 above, and further in view of Yeow et al (US 2015/0214586).
However, Jiang et al as modified by Takami et al, De-Leon, and Lee et al does not expressly teach a layer disposed between the first face of a first prismatic lithium ion battery cell and the second face of a second prismatic lithium ion battery cell (claim 32); or a thermal pad in contact with the base portion of each prismatic lithium ion battery cell in a first column of the adjacent columns (claim 33).
Yeow et al discloses a battery pack comprising a plurality of prismatic battery cells “24”; an elastomeric thermal pad “28” (layer) disposed between a first face of a first battery cell “24” and a second face of a second battery cell “24”; and a cold plate “14” (thermal pad) that is in contact with the base portion of each prismatic battery cell (para. [0033],[0034] and Figs. 3 and 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Jiang/Takami/De-Leon/Lee battery system to include a layer disposed between the first face of a first prismatic lithium ion battery cell and the second face of a second prismatic lithium ion battery cell; and a thermal pad in contact with the base portion of each prismatic lithium ion battery cell in a first column of .

Conclusion    
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C./Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729